DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1, the first word “he” should be “The.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 and are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Pat. No.  4,111,414, Sept 5, 1978) in view of LaLanne (US Pat. No. 3,752,473, Aug. 14, 1973)
Regarding claim 1, Roberts teaches n exercise apparatus, comprising: a frame 14; a chin bar 30 connected to said frame 14; and an overhead assist module includes a pulley 36 connected to said frame 14, a harness 40; and a counter-weight 28 connecting to said harness 40 via a cable 38 traveling on said pulley 36.  

    PNG
    media_image1.png
    703
    353
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    367
    212
    media_image2.png
    Greyscale

Roberts is silent in explicitly teaching a plurality of pulleys 36 connected to said frame 13, wherein said plurality of pulleys is positioned vertically above said chin bar 30
LaLanne, however, in an analogous art of exercise devices for performing pullup/chinup exercises teaches a plurality of pulleys 32,33 connected to a frame, wherein said plurality of pulleys 32,33 is positioned vertically above a chin bar 50 (see Figs. 1 and 2 below).

    PNG
    media_image3.png
    648
    243
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    354
    339
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roberts, such that the device includes a plurality of pulleys 36 connected to said frame 14, wherein said plurality of pulleys is positioned vertically above said chin bar 30 (such as by providing additional arms 18 above the height of the chinup bar 30, where the additional arms 18 have a plurality of pulleys 36 coupled thereto above the bar 30) as taught by LaLanne in order to provide additional leverage to the cable 38 and decrease the mechanical load on the arms 18 of the device.
Regarding claim 2, Roberts as modified by LaLanne teaches wherein said plurality of pulleys 32,33 is two (see LaLanne, Fig. 1-2 above).  
Regarding claim 5 Roberts teaches a counter-weight stand 26 (see Fig. 1-2 above) for supporting said counter-weight 28.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of LaLanne, as applied to claim 1 above, further in view of Turner (US PG Pub. No. 2008/0011545, Jan. 17, 2008) 
Roberts in view of LaLanne teaches the invention as substantially claimed.
Regarding claim 3, Roberts is silent in explicitly teaching wherein said harness 40 is a body harness having at least two straps meet in front of the sternum of a user.  
Turner, however, in an art reasonably pertinent to the problem to be solved because it pertains to safety harnesses whereby a user is suspended, teaches a body harness having at least two straps 22,26 that meet in front of the sternum of a user (see Fig. 1 below)

    PNG
    media_image5.png
    622
    372
    media_image5.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roberts, such that the harness 40 is substituted with body harness having at least two straps 22,26 that meet in front of the sternum of a user as taught by Turner in order to provide an alternative body harness that serves equally well in supporting the body weight of a user when suspended from the cable 38.
Regarding claim 4, Roberts teaches that the harness 40 is configured to be pulled by said cable 38 (and the counterweights 28), but is silent in explicitly teaching wherein said harness is a body harness having a ring connector to be positioned in front of the sternum of a user.  
Turner, however, in an art reasonably pertinent to the problem to be solved because it pertains to safety harnesses whereby a user is suspended, teaches a body harness having a ring connector 30 to be positioned in front of the sternum of a user.  (see Fig. 1 above and paras. [0031],[0059])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roberts, such that the harness 40 is substituted with body harness having a ring connector 30 to be positioned in front of the sternum of a user as taught by Turner in order to provide an alternative body harness that serves equally well in supporting the body weight of a user when suspended from the cable 38.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of LaLanne, as applied to claim 1 above, further in view of Quinn (US PG Pub. No. 2009/0258761, Oct. 15, 2009)
Roberts in view of LaLanne teaches the invention as substantially claimed.
Regarding claim 7, Roberts is silent in explicitly teaching further comprising a dipping bar connected to said frame 14 at a location that is vertically below said chin bar 30.
Quinn, however, in an analogous art of exercise devices for performing pullup/chinup exercises teaches a dipping bars 21 connected to a frame at a location that is vertically below a pull-up/chin bar 32.  (See Figs. 2 and 4 below and para. [0060])
 
    PNG
    media_image6.png
    632
    376
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    388
    450
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roberts, such that a dipping bar 21 is connected to said frame 14 at a location that is vertically below said chin bar 30 (such as bolted to a lower portion of the frame 14) as taught by Quinn in order to perform multiple different exercises.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, none of the prior art either alone or in combination teach all the limitations of the preceding and intervening claims and further reciting further comprising said counter-weight stand is connected to a rod having a tiller.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784